Hilton, J.
(dissenting.)—I agree that the question as to what
would be a reasonable compensation for towing the barge" from Pier J to Pier 3 should have been submitted to the jury, but on looking into the printed case I find that, apart from the alleged custom upon which this action is sought to be maintained, but which was not established, the only proof upon the question of compensation was, that it would cost three dollars to remove the barge from one pier to the other. It certainly cannot be material to order a new trial for so small a sum¡ and I think in this case we should apply the maxim “ De minimus non curat lex” and affirm the judgment.
Judgment reversed, and a new trial ordered.